Citation Nr: 1532332	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disorder of the left lower extremity, claimed as a left hip disability, including as secondary to service-connected degenerative disc disease of L3-L4 and L4-L5.

2.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected degenerative disc disease of L3-L4 and L4-L5.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected mild radiculopathy of the right sciatic nerve.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1981 and from November 1983 to July 1997. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO) which granted service connection for mild radiculopathy of the right sciatic nerve and assigned a 10 percent rating effective October 17, 2007 in January 2008 and denied service connection for right knee and left hip disorders in May 2008.  These matters were remanded in September 2012.  

Although the matter on appeal was previously characterized as service connection for a left hip disorder; in a June 2008 statement, the Veteran reported that he experiences "numbness in both" legs.  Accordingly, as shown above, the Veteran's left hip claim has been expanded to encompass the left lower extremity, including the left hip.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right knee and left lower extremity disorders secondary to his service-connected low back disorder.  However, in a June 2008 statement, he also recalled serving in high risk/life threatening activities such as parachuting and scuba diving which have caught up with him and now result in "low back pain and numbness" in both legs (the Veteran's DD From 214, Certificate of Release or Discharge from Active Duty, shows that he completed an Airborne Course, went to scuba diver school and was a water safety/survival instructor).  Accordingly, the Board will address both direct and secondary service connection for the Veteran's claimed right knee and left lower extremity disorders.  In this regard, a March 2008 VA examination report includes the opinion that the Veteran's right knee and left hip disorders are "not caused by or a result of" his low back disorder.  Similarly, a March 2013 VA addendum opinion (pursuant to the September 2012 Board remand) provides that the Veteran's right knee and left hip disorders are "less likely than not (less than 50 percent probability) incurred in or caused by" his service connected disability.  However, these opinions are inadequate because the examiner failed to address whether the Veteran's right knee and left lower extremity disorders are aggravated by his service-connected low back disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Further, these examination reports provide no opinions as to whether the Veteran's claimed disorders are directly related to his active duty service, including in connection with parachuting activities.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the increased rating claim, subsequent to his April 2013 VA examination, an April 2013 VA treatment report notes that the Veteran complained of recently worsened back pain which was causing "sharp shooting pains into 1-3 toes on the right and 2nd toe on the left."  Hence, a new examination is required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Further, an April 2013 treatment report shows that the Veteran had undergone an magnetic resonance imaging (MRI) examination, the report of which is not associated with the claims file and is not available for review.  Review of the record also shows that the most recent VA treatment records available for review are dated in October 2013.  Updated treatment records and evaluation reports may contain pertinent information (VA treatment reports are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluations or treatment he has received for his claimed disabilities since October 2013, and to provide releases for VA to secure complete clinical records from all private providers of such evaluations and treatment.  The AOJ must secure the records from all providers identified and obtain updated records of all VA treatment, to specifically include the April 2013 report of MRI examination, the Veteran has received for his claimed disabilities.

3.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and likely etiology of his right knee and left lower extremity disorders and the current manifestations of his service-connected radiculopathy of the right sciatic nerve.  All pertinent medical records should be made available to the examiner for review and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  Based on the examination and review of the record, the examiner should address the following:

Right Knee/Left Lower Extremity

a)  Please identify (by diagnosis) all current right knee and left lower extremity, to include left hip, disability entities.

b)  For each diagnosed disability entity of the right knee and/or left lower extremity, including the left hip, is it at least as likely as not (50 percent or higher degree of probability) that it was incurred in service?  In addressing this question, the examiner is requested to address the Veteran's contention that his inservice activities, including parachuting, have "caught up" with him. 

c)  Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee and/or left lower extremity disability, including the left hip, was caused by his service-connected low back disability?

d)  Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee and/or left lower extremity disability, including the left hip, was aggravated by his service-connected low back disability? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee and/or left lower extremity disability, including the left hip, present (i.e., a baseline) before the onset of the aggravation.

Radiculopathy of the Right Sciatic Nerve

The examiner is requested to delineate all symptomatology associated with, and the current severity of, radiculopathy of the right sciatic nerve.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiner should specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that the question is outside the scope of a medical professional conversant in VA practices.

3.  The RO should then readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

